Title: From Thomas Jefferson to Thomas C. James, 21 January 1803
From: Jefferson, Thomas
To: James, Thomas C.


          
            Sir
            Washington Jan. 21. 1803
          
          A pressure of business for some days past has prevented my acknoleging the reciept of your favor of the 7th. inst. informing me that at the last annual election of officers of the American Philosophical society, they had been pleased unanimously to re-elect me their President. I beg leave through you, Sir, to express my thankfulness to the society for the reiterated proofs of their good will to me, & to assure them of my sincere devotion to the society itself, as well as of my attachment to it’s members individually. entirely engrossed by the duties of another office, I feel with pain my inability to render those services which the kindness of my colleagues ought to command from me: and can only repeat assurances that my zeal for the interests of science is unabated, and my disposition to be useful to our institution, whenever occasions arise, will continue always the same. I pray you to accept for the society and for yourself assurances of my high consideration and respect.
          
            Th: Jefferson
          
        